Case 1:20-cv-10701-DPW Document 11 Filed 04/14/20 Page 1 of 3
Case 1:20-cv-10701-DPW Document 11 Filed 04/14/20 Page 2 of 3
         Case 1:20-cv-10701-DPW Document 11 Filed 04/14/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on April 14, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.
